DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Amendments
The applicant submitted an amended set of claims on 2/1/21, however the amendment was not made to the original set of claims in the case dated 9/18/20.  The claims are being examined as if the amendment was done correctly, however the applicant must resubmit the amendment to the correct set of claims, when replying to this office action.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 15-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Van Den Ende (PGPub 20200085178).
With regards to claim 1, Van Den Ende teaches a replacement toothbrush head (see figure below), comprising: a sleeve including a longitudinal length, a first end and a second end opposite said first end, said first end having a head supporting a plurality of cleaning elements extending from said head, said second end forming an opening extending along said longitudinal length for the insertion of a drive shaft; and an attachment portion including a coupling element (32) and a spring clip member, said coupling element including a base end, a distal end extending into said opening in said second end of said sleeve, and a sidewall extending between said base end and said distal end, said distal end facing said first end of said sleeve, said coupling element including a drive shaft opening for receiving at least a portion of the drive shaft, said spring clip member including a base and at least one spring clip arm extending from a first side of said base, said first side of said base extending over at least a portion of said distal end of said coupling member, said at least one spring clip arm extending over and biased against said sidewall such that a portion of said sidewall is flexed inwardly for retention of the drive shaft.
[AltContent: textbox (spring)]
[AltContent: arrow]
[AltContent: textbox (Sleeve with opening)]
[AltContent: textbox (Base end and open end of coupling member)][AltContent: textbox (Side wall and  bridge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base of spring)][AltContent: arrow]
    PNG
    media_image1.png
    250
    547
    media_image1.png
    Greyscale


[AltContent: textbox (arm)]
[AltContent: textbox (Structure for interfitting or keyed shape)]



	

     With regards to claim 2, the coupling element includes a flexible bridge portion partially spaced from the side wall, wherein the arm is aligned on the bridge portion and causes the bridge to flex inwardly.  
     With regards to claim 3, the spring clip base has a second side opposite first side, wherein the spring clip base has a tab extending from the second side (other arm).
     With regards to claim 5, the coupling member includes structure for interfitting with the second end of the sleeve (see above figure).
     With regards to claim 9, see figure above, a replacement toothbrush head, comprising: a hollow tube (sleeve) having a brush at one end and a drive shaft receptacle at the opposite end, said tube having a longitudinal axis, said receptacle extending into said tube along said longitudinal axis from a mouth (opening on right side of sleeve) at a tube end to a shoulder (not shown but it is the left most portion of the head) spaced from said mouth within the tube along said longitudinal axis; a coupling member (32) inserted into the receptacle, said coupling member having an open end, a distal end, and a sidewall extending between said distal end and said open end, said distal end facing said shoulder, said sidewall including a flexible region, said coupling member defining an interior space with a keyed shape for preventing rotation of a drive shaft inserted into the coupling member and receptacle; and a spring clip positioned between said receptacle and said coupling member, said spring clip having a base and a pair of spring arms extending from said base, said base overlying said distal end of said coupling member and positioned between said distal end and said shoulder, said spring arms overlying at least a portion of said sidewall, at least one of said spring arms engaging said flexible region of said sidewall and flexing said flexible region toward said interior space of said coupling member.
     With regards to claim 15, see figure above, a system for attachment of a replacement toothbrush head onto an electric toothbrush drive, comprising: a drive shaft capable of being driven to oscillate at a desired frequency, said drive shaft extending along a longitudinal axis, said drive shaft having an external surface defining a keyed shape; a replacement brush head including a hollow tube having a brush at one end and a drive shaft receptacle at the opposite end, said tube extending along said longitudinal axis, said receptacle extending into said tube along said longitudinal axis from a mouth at a tube end to a shoulder spaced from said mouth within the tube along said longitudinal axis; a coupling member (32) inserted into the receptacle, said coupling member having an open end, a distal end, and a sidewall extending between said distal end and said open end, said distal end facing said shoulder, said coupling member defining an interior space with a keyed shape corresponding to said keyed shape of said drive shaft for preventing rotation of said drive shaft inserted into the coupling member and receptacle; and a spring clip positioned between said receptacle and said coupling member, said spring clip having a base and a pair of spring arms extending from said base, said base positioned between said shoulder and said distal end; wherein said drive shaft is inserted into said interior space of said coupling member, and at least one of said spring arms engages at least one of said sidewall and said drive shaft to axially retain said coupling member on said drive shaft.
     With regards to claim 16, the side wall includes a flexible bridge that is at least partially spaced from the side wall, at least one of the spring arms overlying the bridge and flexing the bridge toward the interior space of the coupling member such that the bridge engages the drive shaft to axially retain the coupling member on the drive shaft.   
     With regards to claim 17, the drive shaft has a flat surface that contacts a flat surface on the coupling member (figure 1).
     With regards to claim 18, the drive shaft engages the spring clip base (the shaft fits between the arms and therefor engages the clip base).
Allowable Subject Matter
Claims 4, 6-8, 10-14, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 includes the limitation that the spring clip base defined a through hole.
Claim 6 includes the limitation that the side wall of the coupling member and the second end of the sleeve includes an annular protrusion and the other of the sidewall of the coupling member and the second end of the sleeve includes an annular channel such that the protrusion snap fits into the channel.  
Claim 10 and 19 includes the spring clip arms extend in a first direction from the base, wherein the spring clip includes a pair of spring assembly tabs extending in a second direction from the base and the spring assembly tabs engage the shoulder.
The closest prior art fails to teach these limitations and therefore are indicated as allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723